DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/462,097 the examiner acknowledges the applicant's submission of the amendment dated 07/23/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/23/2021, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 11, 20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 11, 20  has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 11, and 20, taking claim 1 as exemplary:
Though Gruber et al., (US 2016/0188738 A1), part of the prior art of record, teaches the use of a knowledge system that offers responses based on a knowledge level of a user in paragraph [0097] 
And though Tsunokawa (US 2018/0039632 A1), part of the prior art made of record, teaches the offering of a different response based on the knowledge level of a user in paragraphs [0041] and [0112] by only offering a level of technical response based on a user profile.
The primary reason for marking of allowable subject matter of independent claims 1, 11, and 20, taking claim 1 as exemplary in the instant application, is the combination with the inclusion in these claims of the limitations of a method, computer program product, and system comprising:
“receiving, by the knowledge system, from a cognitive computing system, a response to a user submitted request received by the cognitive computing system from a client computing system;
…
modifying, by the knowledge system, in response to the first knowledge level being different than the second knowledge level, content of the response to include second concepts, corresponding to the first concepts, which are associated with the first knowledge level, to thereby generate a modified response; and outputting, by the knowledge system, the modified response to the client computing system associated with the user.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of a knowledge system to offer responses based on a level of knowledge of a user, it does not teach that the response is first received by the knowledge system based on a query of a user and then there is a modification of the content of that response to include a second level of concepts, corresponding to the first concepts, which are associated with the first knowledge level, to thereby generate a modified response that is then subsequently presented to the user.
Dependent claim(s) 2-10 and 12-19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 11 upon which claims 2-10 and 12-19 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner




/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124